AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
                                                                                  Copy of warrant and inventory left with:




  C~)(p~S5 m°'d--- £ ·1 '-/sf ;s-;;i& 7 VS-                                  -if ;;t3 7    Gn-ov< 51- l,r,d; e- pd
                           7/,. 8.I      //O 7.,    ref m/h'iJl.l<A/1/'f
   6     ftt5'> t'YI~ i\.           f, C:, J.d.d- If ii 7f </ I /AS           ~q J        I> e,td,, l'h-1         ~        I!, p,A,

                     6) f\0-5 tic.. e,unk,~ ho\~1"', '-/ se.f.s                            o/. derr/ur<5 •
                                                                                                          c;;:    ......
                                                                                                      m en
                                                                                                      ::0-0
                                                                                                      OU)
                                                                                                      C>-l
                                                                                                                  -,.... ,,-
                                                                                                                  c::,,



                                                                                                                  <-
                                                                                                                  c::
                                                                                                      l'Tl;).J
                                                                                                      '"t)-
                                                                                                      on          N
                                                                                                                    I
                                                                                                                           r
                                                                                                      ::;:o-i
                                                                                                      -iC-::      u        m
                                                                                                      n9          is;      0
                                                                                                      --1£? .•~
                                                                                                                  N
                                                                                                                  0


                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:


                                                                     :fiJer1h t't.lJ'JMMvtd .f6.s/2;J Ji--, ¢~Gk:
                                                                 ~f Z ) . f ~ .2o<'f Pr"ZJ.,wt5~1i,                        w~

                                                                   )
